Citation Nr: 0920007	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral ingrown 
toenails.  

2.  Entitlement to service connection for a bilateral hand 
disorder, claimed as poor circulation of the hands.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for complex allergies.  

5.  Entitlement to a compensable evaluation for tinea pedis 
and atopic dermatitis.  

6.  Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis of the knees, wrists, and feet.  

7.  Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease with valvular dysfunction.  

8.  Entitlement to an effective date earlier than January 30, 
2004, for the assignment of a 20 percent disability rating 
for rheumatoid arthritis of the knees, wrists, and feet.  

9.  Entitlement to an effective date earlier than January 30, 
2004, for the assignment of a 30 percent disability rating 
for rheumatic heart disease with valvular dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and July 2004 rating decisions of 
the Los Angeles, California, and Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Offices (ROs).  In the 
January 2002 rating decision, in pertinent part, the RO 
continued the 0 percent evaluation for tinea pedis and atopic 
dermatitis, and denied service connection for bilateral 
ingrown toenails, poor circulation in the hands, and migraine 
headaches.  In the July 2004 rating decision, the RO denied 
service connection for complex allergies and increased the 
evaluations for the Veteran's service-connected rheumatic 
heart disease with valvular dysfunction and rheumatoid 
arthritis of the knees, wrists, and feet to 10 percent and 20 
percent disabling, respectively, both effective January 30, 
2004.  In addition to contesting the disability evaluations 
assigned for the Veteran's service-connected rheumatic heart 
disease with valvular dysfunction and rheumatoid arthritis of 
the knees, wrists, and feet, the Veteran contests the 
effective date assigned for the disability evaluations.  

In an October 2005 Statement of the Case (SOC), the RO 
increased the evaluation for the Veteran's rheumatic heart 
disease with valvular dysfunction to 30 percent disabling, 
effective January 30, 2004.  The Veteran was advised of the 
above grant of increased rating; however, she did not 
withdraw her appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

In the VA Form 9s, Appeal to the Board of Veterans' Appeals, 
received in January 2004 and July 2006, the Veteran indicated 
that she wished to testify at a hearing before the Board at 
the local RO; however, in a December 2005 VA Form 9, she 
reported that she did not want a Board hearing.  In an April 
2007 statement, the Veteran withdrew her hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).  

The issues of entitlement to service connection for migraine 
headaches, complex allergies, and a bilateral hand disorder, 
as well as entitlement to increased ratings for tinea pedis 
and atopic dermatitis, rheumatic heart disease with valvular 
dysfunction, and rheumatoid arthritis of the knees, wrists, 
and feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral ingrown toenails is not 
of record.  


CONCLUSION OF LAW  

Bilateral ingrown toenails were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The Veteran contends that her ingrown toenails originated 
during her active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the Veteran currently 
has ingrown toenails (onychocryptosis) of both feet.  The 
Board acknowledges the Veteran's assertions of having ingrown 
toenails since her military service, but there are no 
complaints, treatment, or diagnosis of record involving 
ingrown toenails.  The Veteran's May 1978 discharge 
examination revealed no abnormalities of the feet, and she 
indicated on her May 1978 report of medical history as not 
having any foot trouble.  Furthermore, while post service 
treatment records reflect diagnoses and treatment for mycotic 
toenails and oncomycosis, there is no current diagnosis of 
onychocryptosis (ingrown toenails) of record.  In addition, 
during an October 2001 VA general examination, the VA 
examiner noted that the Veteran did not exhibit any active 
evidence of ingrown toenails.  

The Veteran was informed in August 2001 and February 2004 
that she must have evidence of a current disability for her 
claimed condition.  She has not presented any such evidence 
nor has she provided any information as to where VA could 
obtain such evidence.  Since there is no competent medical 
evidence of any current "disability," service connection 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 22, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.)  

The Board does not doubt the sincerity of the Veteran's 
beliefs that she has ingrown toenails of the feet.  However, 
although the Veteran is competent to describe symptoms 
observable to a lay person, she is without the appropriate 
medical training and expertise to offer an opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for ingrown toenails, bilateral feet, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2001 letter.  In the August 2001 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
she had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  See also the 
February 2004 VCAA letters.  

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that she could 
obtain private records herself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the Veteran included the type 
of evidence necessary to establish the disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal, 
the Veteran has not been prejudiced, as the Veteran's pending 
claim is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private medical records from January 2002 
to June 2006, and VA outpatient treatment records dated 
January 1998 to December 2006.  The Veteran was also afforded 
a VA examination in connection with her claim.  Although the 
VA examiner did not have access to the Veteran's claims file 
for review, the Veteran provided subjective history regarding 
her claimed condition and the VA examiner conducted a 
thorough physical examination.  As mentioned above, physical 
examination of the Veteran revealed no signs of ingrown 
toenails.  This opinion is consistent with the Veteran's 
service treatment records and post service treatment records, 
which lack evidence of a diagnosis of ingrown toenails.  
Moreover, there is no contrary medical opinion or medical 
evidence in the record, and neither the Veteran nor her 
representative has identified or alluded to such medical 
evidence or opinion.  The Board finds that the opinion is 
probative and adequate.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for bilateral ingrown 
toenails is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims for service connection for a bilateral hand 
condition, migraine headaches, complex allergies, and 
increased ratings for his service-connected tinea pedis and 
atopic dermatitis, rheumatoid arthritis of the knees, wrists, 
and feet, and rheumatic heart disease with valvular 
dysfunction.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

In regards to the Veteran's service connection claims, 
service treatment records note that the Veteran was seen at 
sick call in June 1977 with complaints of a headache.  She 
was assessed with a headache of questionable etiology.  
Thereafter, the Veteran visited sick call in February 1978 
for complaints of right wrist swelling.  The sick call report 
states that a week prior to the visit, she complained of her 
right knee being swollen with some tenderness.  Since that 
time, the pain has moved to the right wrist and left knee.  
After physical examination of the Veteran, the physician 
diagnosed the Veteran with rheumatoid arthritis.  Upon 
discharge from service, the Veteran specifically reported on 
her May 1978 report of medical history as having or had 
rheumatic fever; swollen or painful joints; frequent or 
severe headaches; ear, nose, or throat trouble; sinusitis; 
and hay fever.  Clinical evaluation of the nose, ocular 
motility, and upper extremities were normal, while the 
sinuses were abnormal, as reflected in the May 1978 
separation examination report.  The examining physician noted 
the Veteran's diagnosis of rheumatic fever, a history of 
painful joints in the hands and knees, past history of left 
frontal headaches, chronic hay fever, and left inferior nasal 
turbinate.  

Post service treatment records reflect continuing complaints 
and treatment for the Veteran's migraine headaches, 
allergies, and a bilateral hand condition.  In an April 1999 
VA examination report, the examiner diagnosed the Veteran 
with migraine headaches of moderate severity, and a March 
2004 private medical statement reports the Veteran's 
complaints and treatment for allergies.  The private 
physician stated that allergy skin testing demonstrated 
multiple allergens including grasses, trees, weeds, and 
molds, with food testing revealing sensitivity to bananas, 
avocados, pears, peanuts, carrots, and cucumbers.  

Finally, beginning in August 2000, treatment records are 
indicative of complaints associated with the Veteran's hands.  
In an August 2000 private treatment record, the Veteran 
reported right hand pain with some tenderness.  She was 
diagnosed with probable osteoarthritis.  In a February 2001 
VA outpatient treatment note, it was noted that the Veteran 
was service connected for rheumatoid arthritis, which 
included joint involvement of the "hands, feet, [and] 
knees."  

During the October 2001 VA general examination, she again 
complained of having rheumatoid arthritis of the knees, 
wrists, feet, and hands; however, x-rays of both hands in 
January 2003 failed to show any degenerative changes.  A VA 
physician diagnosed the Veteran with rule out rheumatoid 
arthritis, as reflected in the January 2003 VA outpatient 
treatment note.  In a February 2003 VA addendum, a VA 
physician in the department of rheumatology stated that the 
Veteran has a history of polyarthritis and polyarthralgias 
involving the hands and feet.  He opined that the diagnosis 
is unclear, but could possibly be mild or early systemic 
lupus erythematosus (SLE) or rheumatoid arthritis.  She was 
placed on Plaquenil and evaluated for a clinical response.  
In July 2005, the Veteran returned to her local VA outpatient 
treatment facility for follow-up treatment.  After physical 
examination, she was diagnosed with mixed connective tissue 
disease (MCTD) versus inflammatory arthritis (seronegative, 
antinuclear antibody (ANA) positive, slightly positive anti- 
citrulline antibody (CCP)), improved but not controlled on 
Plaquenil.  

Thereafter, the Veteran returned in August 2005, October 
2005, and November 2005 for more follow-up treatment relating 
to her hands.  In October 2006, the Associate Chief of 
Rheumatology at the local VA outpatient treatment facility 
examined the Veteran, and opined that her underlying 
diagnosis was not rheumatic disease, but rather more 
consistent with fibromyalgia.  The Board notes that the 
Veteran is currently service-connected for rheumatoid 
arthritis of the knees, wrists, and feet.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the Veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disabilities.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  There remains some question as to whether the 
Veteran's migraine headaches, allergies, and bilateral hand 
condition were incurred in or aggravated by her military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In addition, the RO has not analyzed the Veteran's service 
connection claim for her bilateral hand condition with 
consideration of a theory of secondary service connection by 
way of aggravation.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  
Accordingly, further development of the evidence will be 
undertaken prior to our final adjudication of the Veteran's 
claims for service connection.  

Turning to the Veteran's increased rating claims, a review of 
the record indicates that the Veteran's most recent VA 
examination for her service-connected tinea pedis and atopic 
dermatitis was in October 2001, and an April 2004 VA 
examination is the most recent assessment for her rheumatic 
heart disease with valvular dysfunction and rheumatoid 
arthritis of the knees, wrists, and feet.  The record 
reflects that the Veteran has not been afforded a more recent 
VA examination to assess the current severity of his current 
disabilities.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

Lastly, the Board notes that the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
light of this, the Board finds that the claims for 
entitlement to an effective date earlier than January 30, 
2004, for the assignment of a 20 percent disability rating 
for rheumatoid arthritis of the knees, wrists, and feet and a 
30 percent disability rating for rheumatic heart disease with 
valvular dysfunction are inextricably intertwined with the 
issues of whether the Veteran is entitled to increased 
ratings for her rheumatoid arthritis of the knees, wrists, 
and feet and rheumatic heart disease with valvular 
dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1990) (issues are inextricably intertwined when they are so 
closely tied together that a final Board decision cannot be 
rendered unless all are adjudicated).  Accordingly, the 
claims for entitlement to an earlier effective date are 
deferred pending the above development.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

1.  Provide the Veteran corrective VCAA 
notice under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, (2008), and 
Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  The Veteran should also be sent 
a notice of the evidence required to 
substantiate a claim for secondary 
service connection, i.e., that the 
Veteran's bilateral hand disorder was 
caused by, proximately due to or 
aggravated by her service-connected 
rheumatoid arthritis of the wrists.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
her active military service and her 
bilateral hand disorder, migraine 
headaches, and complex allergies.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
the claimed conditions should be 
diagnosed.  With regard to each 
disability, the appropriate examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
disability (bilateral hand disorder, 
migraine headaches, and complex 
allergies) had its origin in service or 
is in any way related to the Veteran's 
active service.  The examiner should also 
consider whether the Veteran's bilateral 
hand disorder was caused by, proximately 
due to, or aggravated by her secondary to 
the service-connected rheumatoid 
arthritis of the wrists.  

If it is determined that any bilateral 
hand disorder was worsened by her 
service-connected rheumatoid arthritis of 
the wrists, to the extent that is 
possible the examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and discuss why an 
opinion cannot be provided.

3.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the nature and severity of her service-
connected tinea pedis and atopic 
dermatitis; rheumatoid arthritis of the 
knees, wrists, and feet; and rheumatic 
heart disease with valvular dysfunction.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

Specifically, with regard to the 
Veteran's tinea pedis and atopic 
dermatitis, the examiner should identify 
the specific areas of the Veteran's body 
that are affected by her service-
connected tinea pedis and atopic 
dermatitis, to include whether the back, 
legs, thighs, arms, neck, stomach and/or 
chest are affected.  The examiner should 
describe any visible or palpable lesions, 
scars or disfigurement of the skin 
resulting from the Veteran's dermatitis; 
and indicate the percentage of the body 
affected by the dermatitis, as well as 
the percentage of exposed areas that are 
affected.  In addition, the examiner 
should indicate what, if any, medications 
have been prescribed for her service-
connected tinea pedis and atopic 
dermatitis, and whether such medications 
include systemic therapy such as 
therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy.  If 
the Veteran has been prescribed systemic 
treatment or undergone electron beam 
therapy, the examiner should report the 
duration of time that she received such 
treatment.  

With regard to the rheumatoid arthritis 
of the knees, wrists, and feet, the 
examiner is asked to answer the following 
questions:  Is the rheumatoid arthritis 
active?  If so, how many exacerbations 
per year does she have?  Does the 
rheumatoid arthritis produce definite 
impairment of health supported by 
examination findings or incapacitating 
episodes three or more times per year?  
The examiner is also requested to 
identify any chronic residuals of 
rheumatoid arthritis, identify the joints 
involved, and specifically report any 
limitation of motion or ankylosis of each 
joint involved, and any functional loss 
due to pain or painful motion (supported 
by adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion), as well as 
weakness, excess fatigability, 
incoordination or pain on movement.  Any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion.  The examiner 
should set forth the range of motion 
findings and note any pain, pain on use, 
weakness, incoordination, or excess 
fatigability.  If feasible the examiner 
should portray any additional functional 
limitation of the knees, wrists, and feet 
due to these factors in terms of degrees 
of additional loss of motion.  If not 
feasible, this should be stated and 
discussed in the examination report.  If 
the Veteran does not have pain or any of 
the other factors, that fact should be 
noted as well.  

With regard to the rheumatic heart 
disease with valvular dysfunction, the 
examiner is requested to provide an 
estimate of the level of activity 
expressed in METS (metabolic equivalents) 
resulting in dyspnea, fatigue, angina, 
dizziness or syncope; the episodes of 
congestive heart failure; and the degree 
of left ventricular dysfunction expressed 
in percentage of ejection fraction.  

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


